705 S.E.2d 734 (2011)
Michael C. MUNGER, Barbara Howe, and Mark Whiteley Cares
v.
STATE of North Carolina; James T. Fain, III, Secretary of the North Carolina Department of Commerce, in his official capacity; Reginald Hinton, Acting Secretary of the North Carolina Department of Revenue, in his official capacity; David T. McCoy, State Budget Officer for the Office of State Budget and Management, in his official capacity; Michael F. Easley, Governor of the State of North Carolina, in his official capacity; Google Inc.; and Madras Integration, LLC.
No. 130PA10.
Supreme Court of North Carolina.
February 3, 2011.
Robert F. Orr and Jeanette K. Doran, Raleigh, for plaintiff-appellants.
Roy Cooper, Attorney General, by Norma S. Harrell, Special Deputy Attorney General, for defendant-appellees State of North Carolina, James T. Fain, III, Reginald Hinton, David T. McCoy, and Michael F. Easley.
Womble Carlyle Sandridge & Rice, PLLC, Raleigh, by Burley B. Mitchell, Jr. and Pressly M. Millen, for defendant-appellees Google Inc. and Madras Integration, LLC.
Troutman Sanders LLP, Raleigh, by William G. Scoggin, for North Carolina Economic Developers Association and the N.C. Chamber, amici curiae.
PER CURIAM.
DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice JACKSON did not participate in the consideration or decision of this case.